Citation Nr: 0206967	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  02-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 1, 1999 for 
the grant of entitlement to dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and died in January 1994.  The appellant is the 
surviving spouse of the veteran. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in December 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant entitlement to 
dependency and indemnity compensation (DIC) effective July 
14, 2000.  The appellant has appealed the effective date 
assigned by the RO.  By a rating decision in December 2001, 
an earlier effective date of August 1, 1999 was granted.


FINDINGS OF FACT

1.  The veteran filed a claim for VA disability pension, 
based on cancer of the lung and liver, in December 1993, and 
a RO letter determination dated January 13, 1994, addressed 
to the veteran, denied his claim based on excessive income.

2.  The veteran died on January [redacted], 1994 due to carcinoma of 
the lung with metastasis, and the appellant notified VA of 
the veteran's death on January 14, 1994.

4.  The VA received the appellant's claim for entitlement to 
DIC benefits on July 14, 2000.  


CONCLUSION OF LAW

The requirements for an effective date prior to August 1, 
1999 for the grant of DIC benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.31, 
3.114, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The VCAA applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA, which is 
necessary to substantiate the claim.  In the instant case, 
the Board finds that VA has complied with the requirements of 
the statute.  The appellant has not identified any evidence 
which may be pertinent to her claim which the RO has not 
obtained and considered.  The RO notified the appellant of 
the requirements in law to establish entitlement to an 
earlier effective date for a grant of entitlement to DIC 
benefits and the reasons and bases for the VA determinations, 
in a December 2001 rating decision, a statement of the case, 
and letter communications.  The Board, thus, concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an award of DIC based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400.  In cases involving service connection for 
the cause of the veteran's death, the effective date is the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year after the date of 
death; otherwise, the effective date is the date that the 
claim is received.  See 38 C.F.R. § 3.400(c)(2).  Where DIC 
is awarded pursuant to a liberalizing law, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act.  Where DIC is awarded pursuant to a liberalizing law 
or VA issue, which became effective on or after the date of 
its enactment or issuance, in order for a claimant to be 
eligible for retroactive payment, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue, and that such eligibility existed continuously from 
that date to the date of claim.  38 C.F.R. § 3.114(a) (2001).  
If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (2001).

Regardless of VA regulations concerning the effective dates 
of awards, the payment of monetary benefits based on 
original, reopened, or increased awards may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101 (West 1991); 
38 C.F.R. § 3.151(a) (2001).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). 

The appellant claims that she is entitled to an earlier 
effective date for DIC benefits of January 14, 1994, the date 
of notification to VA of her husband's death.  On January 14, 
1994, a VA Form 119 (Report of Contact) was completed, which 
indicated a first notice of death of the veteran.  It also 
indicated that the informant was the veteran's widow.  

VA regulations were amended to establish presumptive service 
connection for respiratory cancer (including lung cancer) due 
to exposure to an herbicide agent (Agent Orange) effective 
June 9, 1994.  59 Fed. Reg. 29723 - 29724 (June 9, 1994) 
(codified as amended at 38 C.F.R. §§ 3.307 and 3.309).  

The appellant submitted a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) in July 
2000.  

The appellant testified at a personal hearing at the RO in 
October 2001.  At the hearing, the appellant stated that it 
was her belief that she should have been notified of any 
potential benefits she may have had due her when she called 
on January 14, 1994 to notify the VA of the veteran's death.  
The appellant's representative also argued that once notice 
of the veteran's death had been received, VA was charged with 
the duty to furnish application forms for DIC benefits to any 
of the veteran's dependents that may have apparent 
entitlement.

A videoconference hearing was held before the undersigned 
Member of the Board in March 2002.  The appellant testified 
that when she notified VA of her husband's death, the VA 
representative did not indicate to her that she was entitled 
to any benefits nor inform her about filing an application 
for such.  The appellant's representative also stated that 
prior to the veteran's death, the veteran had filed a claim 
in 1993 and listed his disabilities as lung cancer and liver 
cancer.  The representative argued that because notification 
of denial of the veteran's claim was not issued until after 
the veteran's death, there was a claim pending at the time of 
the veteran's death, and the appellant should have been 
notified of her potential entitlement to death benefits.

In reviewing this case the Board is cognizant of the Final 
Stipulation and Order entered in Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), 
which is binding on VA.  It contains provisions governing 
effective dates of entitlement applicable to certain groups 
of claimants.  Under the Nehmer stipulation, when the 
Secretary of Veterans Affairs issues regulations under Public 
Law 102-4 establishing a presumption of service connection 
for a disease associated with herbicide exposure, VA will 
review herbicide-exposure claims based on disability or death 
resulting from that disease which were: (1) Denied under 
regulations voided by the Court in Nehmer and never finally 
decided under a valid regulation, or (2) filed after the date 
of the court's decision and before issuance of the new 
regulations.  The veteran's claim does not fall within the 
provisions of either category.  The veteran filed a claim for 
pension only in December 1993.  The veteran did not indicate 
on his VA Form 21-526 (Veteran's Application for Compensation 
or Pension) that he was filing a claim for compensation.  
Nevertheless, a claim by a veteran for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.156(a) (2001).

Significantly, however, the law as in effect at that time, 
including up to the date of the veteran's death, did not 
afford the veteran entitlement to either pension or 
compensation VA benefits, based on the evidence then of 
record.  The veteran was not entitled to pension benefits 
because his reported income exceeded allowable limits.  There 
was no apparent presumptive entitlement to compensation 
benefits for lung cancer based on Agent Orange exposure as 
the law then in effect did not afford presumptive service 
connection on that basis.  Such presumptive service 
connection was not made effective until June 9, 1994.  While 
it is apparent that the veteran died prior to issuance of the 
RO letter determination of denial of his claim for VA 
benefits, as noted above, there has been no demonstration of 
entitlement to VA pension or compensation benefits 
established by the record on the basis of any pending claim 
at the time of his death.  At the time of notification to VA 
of the veteran's death, the veteran was not shown to be in 
receipt of, nor potentially eligible for, any VA benefits.  
Hence, there were no potential VA benefits of which to notify 
the appellant at that time.  Additionally, the appellant is 
precluded by law from alleging clear and unmistakable (CUE) 
as to the RO's January 1994 adjudication of entitlement to 
pension rather than compensation benefits pursuant to the 
veteran's original claim received in December 1993.  A 
survivor has no standing to request review of a decision 
affecting the disability benefits of a veteran on the ground 
of CUE.  154 F. 3d 1298 (Fed. Cir. 1998), aff'd 119 S.Ct. 
(1999).

The Board finds that the effective date of August 1, 1999 for 
the award of DIC is correct in accordance with 38 C.F.R. 
§ 3.114(a)(3), in a claim, such as this, that is reviewed at 
the request of the claimant more than one year after the 
effective date of a liberalizing VA law or VA issue.  In such 
case, retroactive benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  The 
law for granting service connection for lung cancer due to 
Agent Orange exposure was effective June 9, 1994 and the 
appellant submitted a claim for DIC benefits in July 2000.  
As such, the date the appellant's claim was received, July 
14, 2000, controls the effective date for the award of DIC.  
Focusing on the complete evidence of record, it follows that 
DIC benefits may be granted only from August 1, 1999, the 
earliest possible effective date for the grant of such 
benefit in view of the law and regulations cited, including 
the doctrine of reasonable doubt under 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to an effective date prior to August 
1, 1999 for the grant of entitlement to DIC is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

